Citation Nr: 0331984	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for psychophysiologic 
gastrointestinal disorder with minimal duodenal deformity 
(formerly characterized as chronic gastritis), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from July 1941 until March 
1942.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 2001 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran's psychophysiologic gastrointestinal disorder 
with minimal duodenal deformity is manifested by epigastric 
pain and tenderness, with nausea but without vomiting or 
regurgitation and without associated substernal, arm or 
shoulder pain.

2.  A mental status examination revealed that, subjectively, 
the veteran had sleeping difficulties and some anxiety but no 
depression, suspiciousness, panic attacks or memory loss; 
objectively, no specific mental diagnosis was discernible.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for psychophysiologic gastrointestinal disorder with 
minimal duodenal deformity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.114, 4.130, Diagnostic 
Codes 7346-9424 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
the Board will proceed as though the VCAA applies, thus 
avoiding any potential prejudice to the veteran.  Indeed, it 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

The Board has reviewed the claims file and concludes that the 
VCAA has been satisfied in the present case.  With respect to 
notice, a May 2001 VA letter to the veteran, along with the 
rating decision, statement of the case, and supplemental 
statement of the case, informed the appellant of the evidence 
necessary to substantiate his claim for entitlement to an 
increased rating for psychophysiologic gastrointestinal 
disorder, as well as VA development activity.  Indeed, the 
May 2001 letter clearly identified development activity 
already accomplished by VA and instructed the veteran to 
identify any other sources of treatment records.  It was 
explained that if the veteran wanted assistance in obtaining 
private treatment records, he was to complete a Form 21-4142 
which was provided at that time.  Based on all of the 
foregoing, VA's duty to notify has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Finally, with regard to VA's duty to notify, the Board 
observes that the VCAA notification letter sent to the 
appellant in May 2001 essentially complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), which invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1), which provides a claimant one year to 
submit evidence.  In this case, although the letter requested 
a response within 60 days, the appellant was also expressly 
notified that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Moreover, the appellant's case was not decided 
before the one-year period expired.  Under these 
circumstances, adjudication of his claim can proceed.

With regard to the duty to assist, the record contains the 
veteran's private treatment records, as well as reports of VA 
post service treatment and examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Increased disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

Mental disorders are rated by applying the criteria in 38 
C.F.R. § 4.130.  (2003).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9424 (2003).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score of 71 to 80 is defined as transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) or no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

A January 2000 VA treatment record revealed complaints of a 
burning sensation in the veteran's stomach.  He denied nausea 
or vomiting at that time.  

In a February 2000 VA outpatient treatment report, the 
veteran complained of chronic epigastric abdominal 
discomfort.  He reported normal bowels.  Objectively, there 
was tenderness to palpation over the epigastrium.  The 
assessment was chronic epigastric abdominal pain with a 
history of peptic ulcer disease.    

Views of the veteran's abdomen taken in March 2000 were 
suggestive of Paget's disease.  The veteran underwent an 
endoscopic procedure that same month.  The impressions were 
antral ulcers, superficial, gastritis, mostly in the gastric 
antrum and aerophagia.  Also in March 2000, the veteran's 
wife called the VA facility on his behalf to report that he 
was suffering diarrhea.

A VA treatment record dated September 2000 contained an 
assessment of ongoing GI symptoms, with intermittent hard 
stools and rectal discomfort.  At that time, the veteran's 
abdomen showed minimal tenderness to deep palpation over the 
epigastrium.  There were no masses.  

A May 2000 colon air contrast yielded an impression of 
colonic diverticulosis.  

VA treatment reports dated October 2000 show complaints of 
diarrhea in response to a medication change.  

In December 2000, the veteran reported to the VA Medical 
Center with complaints of chronic abdominal pain, which had 
intensified over the past few days.  His pain was located in 
the middle epigastric area and it did not radiate.  He also 
complained of nausea and chronic constipation.  He also 
reported a recent episode of diarrhea.  

Objectively, a CT scan showed an abdominal aortic aneurysm, 
which had expanded as compared to earlier tests.  There was 
no evidence of leakage or instability of the aneurysm, 
however.  An upper GI series revealed essentially normal 
findings.  The diagnoses were that of a large infrarenal 
abdominal aortic aneurysm and a nonobstructive left renal 
stone.  No clear explanation for the veteran's abdominal pain 
complaints was identified.  

Further VA treatment reports dated December 2000 revealed 
that the veteran's abdomen was tender to palpation, 
especially in the mid-epigastric region right in the midline.  
He had positive bowel sounds.  It was difficult to feel the 
size of his abdominal ascending aorta.  There was no 
organomegaly and no vascular bruits were present.  
Examination of the extremities was normal, as were neurologic 
findings.  

Also in December 2000, the veteran received treatment at 
Brookings Hospital for his epigastric pain.  The veteran 
reported that he was very uncomfortable.  He stated that his 
pain was of a squeezing variety which was affected by bowel 
movements and eating.  He stated his abdomen was tender to 
the touch.  His symptoms included constipation.  A tentative 
diagnosis of diverticulitis was rendered.  

The veteran received a VA mental status examination in May 
2001.  At that time, he reported significant sleep 
disturbances.  He stated that he awakens 3 to 4 times nightly 
due to his stomach symptoms.  He complained of stomach pain 
and bloating with constipation and intermittent diarrhea.  He 
stated that he had experienced such symptoms for several 
years.  He further reported that his appetite was fair.  The 
veteran denied depression, suicidal ideation or crying 
spells.  He also denied feelings of helplessness or 
hopelessness.  His believed that his energy level was okay 
and he denied any prominent memory deficiencies.  

With respect to hobbies, the veteran played cards and went 
bowling.  During evenings the veteran enjoyed reading the 
paper and watching television.  
The veteran's ability to socialize was impaired by his 
stomach condition.  Additionally, the veteran was hard of 
hearing, which seemed to embarrass him in certain social 
situations.  Nevertheless, the veteran attended meetings of 
veterans' organizations on occasion.  

The veteran's wife stated that the veteran tended to be 
anxious and nervous from time to time, and that he had undue 
concerns relating to inclement weather.  He also worried 
about being placed in a nursing home.  He denied phobias or 
compulsive disorders.  He remained active, helping his son do 
chores on his farm.  

Objectively, the veteran demonstrated a logical, coherent and 
goal-directed thought process with no flight of ideas or 
loosening of associations.  There was no tangentiality or 
circumstantiality in his speech.  Regarding thought content, 
the veteran denied hallucinations, delusions or 
suicidal/homicidal ideations.  The veteran was fully 
oriented.  His intelligence was average, with a preserved 
ability for abstractive thinking.  No memory deficits were 
detected.  No specific mental diagnosis was rendered.  The 
veteran was assigned a GAF score of 60, 61.  

Also in May 2001, the veteran received a gastrointestinal VA 
examination.  The veteran reported symptoms of heartburn and 
gas on a near constant basis.  He believed that the severity 
of his condition had increased since the time of a 
cholecystectomy performed in 1987.  The veteran stated that 
he experienced near constant epigastric pain, which is 
neither relieved nor worsened by food ingestion.  He reported 
frequent nausea but denied vomiting.  He also denied 
hematemesis.  He avoided many social gatherings since food 
increases his heartburn and gas, making it socially 
uncomfortable for him.  He reported daily bowel movements.  

Physically, the veteran had tenderness to palpation over the 
upper half of his abdomen.  No organomegaly was appreciated 
and no discrete masses were noted.  
The abdomen had hyperactive bowel tones, but not obstructive 
ones.  He had positive radial and posterior tibial pulses 
without edema.  The final diagnosis was psycho-physiologic 
gastrointestinal disorder/dyspepsia.  There was no evidence 
of duodenal deformity.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
psychophysiologic gastrointestinal disorder with minimal 
duodenal deformity pursuant to Diagnostic Code 7346.  
Additionally, the psychological component of his disability 
is rated under Diagnostic Code 9424.

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted where the evidence demonstrates persistently 
recurrent epigastric distress with 2 or more of the 
following: dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 30 percent rating 
applies where all such symptoms exist and are of greater 
severity than as would warrant the 10 percent rating.  

Upon a thorough review of the evidence, the Board concludes 
that Diagnostic Code 7346 does not serve as a basis for an 
increased rating.  In so deciding, the Board notes that the 
criteria for the next-higher 30 percent evaluation have not 
been demonstrated.  While the record clearly indicates near 
constant epigastric pain, there is no showing of dysphagia, 
pyrosis or regurgitation.  Moreover, the veteran has not 
complained of, nor do the clinical records reveal, substernal 
or arm or shoulder pain.  

The Board has considered whether any alternate Diagnostic 
Codes under 38 C.F.R. § 4.114 allow for a rating in excess of 
10 percent.  Specifically, the Board has considered whether 
the veteran's psychophysiologic gastrointestinal disorder 
with minimal duodenal deformity may be rated by analogy to 
Diagnostic Code 7305 or 7306, for duodenal and marginal 
ulcers, respectively.  However, such Code sections 
contemplate primary symptomatology to include periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia or weight loss.  As such symptoms 
have not been demonstrated in the record, these Code sections 
are not for application.  Similarly, as the evidence does not 
show chronic hypertrophic gastritis, manifested by multiple 
small eroded or ulcerated areas, Diagnostic Code 7307 cannot 
serve as a basis for an increased rating.  Finally, as the 
evidence does not reveal loss of normal body weight or other 
signs of pancreatic insufficiency, Diagnostic Code 7347 is 
inapplicable here.  No other Diagnostic Codes under 38 C.F.R. 
§ 4.114 allow for a rating in excess of 10 percent for the 
veteran's psychophysiologic gastrointestinal disorder with 
minimal duodenal deformity.

The Board must now consider the veteran's psychophysiologic 
gastrointestinal disorder with minimal duodenal deformity in 
the context of its affect on social and occupational 
functioning under 38 C.F.R. § 4.130, Diagnostic Code 9424.  

As noted previously, in order to be entitled to the next-
higher 30 percent evaluation under Diagnostic Code 9424, the 
evidence must demonstrate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

Here, the evidence does reveal complaints of sleep 
disturbance.  Additionally, the veteran's wife claimed that 
he was often anxious or nervous.  However, evidence of 
depression, suspiciousness, panic attacks and memory loss is 
lacking.  Overall, then, the present 10 percent rating more 
closely approximates the veteran's current level of 
disability, and a higher rating is not warranted at this 
time.  Further supporting this conclusion is the fact that no 
specific mental diagnosis was rendered upon VA examination in 
May 2001.  Finally, the assignment of a 60/61 GAF score 
indicates that the veteran was generally functioning pretty 
well and having some meaningful interpersonal relationships 
despite some mild symptoms.  Such an assessment is consistent 
with the present 10 percent evaluation.  Based on all of the 
foregoing, a higher rating is not warranted.  

Finally, the evidence does not reflect that the veteran's 
psychophysiologic gastrointestinal disorder with minimal 
duodenal deformity has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the veteran's currently assigned 10 percent 
disability rating for psychophysiologic gastrointestinal 
disorder with minimal duodenal deformity appropriately 
reflects his disability picture, and a higher rating is not 
presently justified.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

The schedular criteria having not been met, entitlement to a 
rating in excess of 10 percent for psychophysiologic 
gastrointestinal disorder with minimal duodenal deformity is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



